DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The Applicant’s Response to Office Action, filed on 05/17/21, and the Applicant’s Supplemental Response to Office Action, filed on 05/26/21, have been entered.
According to the Response, claims 1, 3-9, 11-24, and 26-35 are pending.  Claims 2, 10, and 25 were previously canceled.  

Response to Arguments
The Applicant's arguments with respect to the rejection of claims 1, 4-7, and 11-13 under § 103 as being obvious over US Pat. No. 6,289,260 to Bradley et al. in view of US Pat. No. 7,246,706 to Shakes et al. have been fully considered but they are not persuasive.
In response to applicant's argument that the cited prior art does not disclose a workstation “configured to receive first and second totes … to consolidate items from within the first and second totes into one of the first and second totes to enable increased item storage density in the tote stored in the tote storage locations as recited in claim 1, the examiner finds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
In the present case, claim 1 recites a workstation configured to receive totes in order to consolidate items from one tote into another tote.  Similarly, Bradley et al. discloses a workstation configured to receive totes in order to replenish one or more totes by consolidating items from one tote with items in another tote.  Although the intended use of the two workstations might be slightly different, there is no structural difference resulting therefrom.  Accordingly, it is not unreasonable to find that the cited prior art teaches or suggests the limitation in dispute.  
Therefore, the § 103 rejections of claim 1, 4-7, and 11-13 is maintained.
For at least the reasons above, the rejection of claims 8, 31, and 33-35 under § 103 is maintained.

Claim Rejections - 35 USC § 103
Claims 1, 4-7, and 11-13 are rejected under § 103 as being obvious over US Pat. No. 6,289,260 to Bradley et al. (Bradley) in view of US Pat. No. 7,246,706 to Shakes et al. (Shakes).  Bradley discloses  a storage and retrieval system comprising vertically-arranged tote storage locations, the system comprising: 
a plurality of totes (500, 630); 
autonomous robotic vehicles (26) having a propulsion subsystem; 
a workstation (28) configured to receive first and second totes via the autonomous robotic vehicles to consolidate items from within the first and second totes into one of the first and second totes to enable increased item storage density in the totes stored in the tote storage locations (see Col. 9, ll. 5-15 for describing replenishment stations adapted to receive storage totes and pick totes and thereafter consolidate items from storage totes into pick totes). 
Although Bradley does not explicitly disclose a plurality of sub-totes configured to fit within the plurality of totes, the plurality of sub-totes configured to store different stock keeping units (SKUs) of items, such a feature is found in the prior art.  In fact, Shakes teaches an order fulfillment system with modular sorting stations comprising a plurality of sub-totes (212) configured to fit within the plurality of totes (206), the plurality of sub-totes configured to store different stock keeping units (SKUs) of items. See Figs. 6 and 7; see also 7:50-60 (picking and placing items into compartments of modular bins at sorting stations, where each modular bin may be partitioned into two or more compartments with one or more of the compartments each configured to receive one order including one or more of the picked items).
Thus, it would have been obvious to substitute the storage totes of Bradley with the modular storage totes of Shakes in order to improve productivity by filling multiple orders simultaneously.

In regards to claim 4, Shakes further discloses that the plurality of sub-totes containing the items are of different sizes. See 9:20-25 (subdividing modular bins into different numbers of compartments of similar or equal size).

In regards to claim 5, Bradley further discloses that an autonomous robotic vehicle transfers the one of the first and second totes into which items are consolidated back to a tote storage location. See 16:60 to 17:65 (describing a process for consolidating items from a storage tote into a pick tote at a replenishment station in anticipation of future customer orders by using a plurality of mobile robots).


Claims 6 is rejected under § 103 as being obvious over Bradley in view of Shakes, supra.  In regards to claim 6, Bradley discloses  a storage and retrieval system and method, said system comprising: 
autonomous robotic vehicles (26) having a propulsion subsystem; 
a tote storage structure (24A) comprising vertically-arranged storage locations; 
a workstation (28) accessible by the autonomous robotic vehicles, the workstation comprising, at a first time, a first tote comprising a first set of items and a second tote comprising a second set of items, and the work station comprising, at a second time after the first time, the first set of items having been consolidated with the second set of items in the second tote to free the first tote of items (see
Although Bradley does not explicitly disclose that the first set of items are moved manually from the first tote to the second tote between the first and second times, such a feature is found in the prior art.  In fact, Shakes teaches an order fulfillment system with manual sorting stations for rebinning items wherein the first set of items are moved manually from the first tote to the second tote between the first and second times. See 9:40-45 (manually sorting items for rebinning into compartments of sorting bins designated for a particular order).
Thus, it would have been obvious to modify the system of Bradley with the manual sorting stations of Shakes in order to fulfill multiple orders with items which have been picked in batches from storage.

In regards to claim 7, Bradley further discloses that the first and second totes are retrieved from the tote storage structure at a time earlier than the first time by one or more autonomous robotic vehicles. See 17:1-15 (describing a process for consolidating items from a storage tote into a pick tote at a replenishment station in anticipation of future customer orders by using a plurality of mobile robots).

In regards to claim 11, Bradley further discloses that the system further comprises a robotic picker (59) configured to move the first set of items from the first tote to the second tote between the first and second times. See 17:30-35 (providing a replenishment gantry device for transferring items).

In regards to claim 12, Bradley further discloses that, at the first time, the first and second totes are first and second product totes for storing items used to fulfill product orders. See 4:25-40 (providing a replenishment station wherein articles picked from storage are transferred from storage totes to pick totes for order fulfillment).

In regards to claim 13, Bradley further discloses that, at the second time, the second tote is a product tote for storing items used to fulfill product orders. See 4:25-40 (providing a replenishment station wherein articles picked from storage are transferred from storage totes to pick totes for order fulfillment).


Claim 8 is rejected under § 103 as being obvious over Bradley in view of Shakes, supra, as applied to claim 7, and further in view of US Pub. No. 2008/0167884 to Mountz (Mountz).  In regards to claim 8, Bradley in view of Shakes discloses all limitations of the claimed invention but for the second tote being returned to the tote storage structure at a time later than the second time by one or more autonomous robotic vehicles.
Although Bradley in view of Shakes does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Mountz teaches an order fulfillment system wherein the second tote is returned to the tote storage structure at a time later than the second time by one or more autonomous robotic vehicles. See
Thus, it would have been obvious to modify Bradley in view of Shakes with the return to storage feature of Mountz in order to return picked items designated for a particular order to storage until such time when the order is ready for packing, shipping, or some other additional processing.


Claims 31 and 33-35 are rejected under § 103 as being obvious over Bradley, supra, in view of Mountz, supra.  In regards to claim 31, Bradley discloses  a storage and retrieval system comprising: 
autonomous robotic vehicles (26) having a propulsion subsystem;
a tote storage structure (24A) comprising vertically-arranged storage locations; 
a workstation (28) accessible by the autonomous robotic vehicles, the workstation comprising, at a first time, a first tote (630) comprising a first set of items and a second tote (500) comprising a second set of items (see 17:1-15 for moving storage totes and pick totes to a workstation for item consolidation), and the work station comprising, at a second time after the first time, the first set of items having been consolidated with the second set of items in the second tote to free the first tote of items (see 9:5-15 for picking articles from storage totes and placing the articles into pick totes at the workstation);
wherein the first and second totes are retrieved from the tote storage structure at a time earlier than the first time by one or more autonomous robotic vehicles (see
Although Bradley does not explicitly disclose that the second tote is returned to the tote storage structure at a time later than the second time by one or more autonomous robotic vehicles, such a feature is found in the prior art.  In fact, Mountz teaches an order fulfillment system wherein the second tote is returned to the tote storage structure at a time later than the second time by one or more autonomous robotic vehicles. See ¶¶ [0007], [0066] (transferring an inventory item from an inventory holder to an order holder and then moving the order holder to a location within storage until an appropriate time).
Thus, it would have been obvious to system of Bradley with the return to storage feature of Mountz in order to return picked items designated for a particular order to storage until such time when the order is ready for packing, shipping, or some other additional processing.

In regards to claim 33, Bradley further discloses that the system comprises a robotic picker (59) configured to move the first set of items from the first tote to the second tote between the first and second times. See 17:30-35 (transferring via a gantry device articles from a storage tote to a pick tote).

In regards to claim 34, Bradley further discloses that, at the first time, the first and second totes are first and second product totes for storing items used to fulfill product orders. See 4:25-40 (providing a replenishment station wherein articles picked from storage are transferred from storage totes to pick totes for order fulfillment).

In regards to claim 35, Bradley further discloses that, at the second time, the second tote is a product tote for storing items used to fulfill product orders. See 4:25-40 (providing a replenishment station wherein articles picked from storage are transferred from storage totes to pick totes for order fulfillment).

Allowable Subject Matter
Claims 3, 9, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-24 and 26-30 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on 9-5P, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651